                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


ANIKET DHADPHALE, FBO,                            2:18-cv-13780
CHRISTOPHER WESTFALL
IRA                                       HON. TERRENCE G. BERG

                 Plaintiffs,

      v.
                                            ORDER DENYING
JOSEPH DELANEY, BRETT J.                 DEFENDANT’S MOTION TO
RUNKEL, D. SCOTT                               DISMISS
ESHELMAN,

                 Defendants.



     Plaintiffs Aniket Dhadphale and FBO Christopher Westfall IRA are

suing Defendants Joseph Delaney, Brett J. Runkel, and Scott Eshelman

for their investment funds, which were allegedly provided in order to

establish a pharmaceutical returns business, Encompass Pharmaceutical

Services, LLC, but were not actually used for that purpose, were spent

by Defendants, and never returned. Defendant Joseph Delaney has

moved to dismiss Plaintiffs’ fraud claim against him (ECF No. 14).

Delaney asserts, first, that Plaintiffs’ fraud claim was not pled with the
particularly required by Rule 9(b) of the Federal Rules of Civil Procedure

and, second, that the fraud claim should be dismissed under Rule 12(b)(6)

for failure to state a claim upon which relief could be granted. The Court
finds that Plaintiffs have sufficiently pled their claim for fraud against

Delaney and accordingly will deny the motion to dismiss.

                            BACKGROUND

     Plaintiffs’ Complaint avers that, on March 10, 2014, Joseph

Delaney began targeting Aniket Dhadphale as part of a fraud scheme

involving the formation, management, and operation of a pharmaceutical

returns   business,    Encompass        Pharmaceutical   Services,   LLC

(“Encompass” or “the LLC”). ECF No. 11 PageID.505. Dhaphale was at

that time operating a general pharmaceuticals and medical supplies

distribution company; Delaney worked in sales at a pharmaceutical
returns company named Rx Reverse. Id. According to Dhadpale, Delaney

reached out to him by phone about opening a business that would

specialize in managing pharmaceutical returns. Id. A few days later, on
March 13, 2014, Delaney sent Dhadphale and Christopher Westfall, an

acquaintance of Dhadphale’s, business projections for the proposed

business. ECF No. 11 PageID.506. To market this business idea to

Plaintiffs, Delaney allegedly “highlighted his knowledge of the

pharmaceutical returns industry” as well as his willingness to manage

the business. Id.
     Over the next six weeks, Defendant Delaney and Plaintiffs

Dhadphale and Westfall participated in a series of phone calls about

purchasing an existing pharmaceutical returns business. Id. Next,
during the winter of 2014, the three men met in person to discuss opening

                                    2
the proposed business. Id. Plaintiffs aver that at this meeting Delaney

told them Brett J. Runkel—who Delaney described as a wealthy

individual from Seattle, Washington—was interested in investing

$500,000 in the planned business. ECF No. 11 PageID. 506–07. Through

late 2014 and early 2015, Defendants Delaney and Runkel, and Plaintiffs

Dhadphale and Westfall, continued to discuss forming a pharmaceutical

returns business. ECF No. 11 PageID.507. According to the Complaint,

“[b]ased on Delaney’s representations about his experience [and

eagerness to manage the business] and Runkel’s representation about his

willingness and ability to contribute [ ] $500,000 to the business venture,
Dhadphale and Westfall agreed to go forward with forming an LLC.” Id.

     On January 15, 2015, Plaintiffs claim Delaney shared a draft

operating agreement for Encompass with them. ECF No. 11 PageID.508.
Under the proposed agreement, Delaney would serve as Encompass’s

chief executive officer and the LLC’s members would include Delaney—

as the managing member—and Runkel, Dhadphale, and FBO

Christopher Westfall IRA as non-managing members. Id. Delaney would

not be required to make any capital contribution yet would own 60% of

the LLC’s unit shares. Id. In his capacity as chief executive officer of
Encompass, Delaney would also be paid a salary of $300,000 for the first

120 days of operation and as much as $450,000 for any subsequent

period. ECF No. 11 PageID.509. Additionally, the operating agreement
provided that Delaney would receive fully paid health insurance, two

                                    3
company cars, housing expenses for a home in Los Angeles, California,

and   reimbursement     for   business-related   travel,   lodging,   and

entertainment. ECF No. 11 PageID.509–10. As non-managing members

of Encompass, Dhadphale and FBO Christopher Westfall IRA were each

to make capital contributions of $250,000 to the LLC. ECF No. 11

PageID.508. Dhadphale claims that, on Delaney’s instructions, he wired

his promised $250,000 to the Law Offices of Doug Elston, Delaney’s

attorney, on February 2, 2015. ECF No. 11 PageID.509. Dhadphale

further asserts that Delaney told him Attorney Elston “would hold the

funds in escrow until the operating agreement was executed, the LLC
was formed, and the LLC bank account was opened.” Id.

      The Complaint next avers that, on March 3, 2015, Runkel

introduced Dhadphale and Westfall to D. Scott Eshelman, who Runkel
described as “a close contact who would provide financial oversight for

the LLC.” ECF No. 11 PageID.510. That same day, Eshelman apparently

submitted Encompass’s required business filings to the Secretary of State

for the State of Washington, identifying himself as the contact person,

registered agent, and executor of the LLC. ECF No. 11 PageID.510.

Eshelman also opened a bank account for Encompass at a United States
bank. Id. Finally, on March 16, 2015, six weeks after Dhadphale had

wired his $250,000 contribution to Elston, Encompass’s operating

agreement was finalized and executed by all parties. Id. Westfall wired



                                   4
his contribution of $250,000 to the LLC’s newly opened bank account

shortly thereafter, on March 23, 2015. Id.

     Throughout April 2015, Delaney communicated with Dhadphale

and Westfall about Encompass’s business operations, according to

Plaintiffs, “intentionally leading both [of them] to believe that Delaney

was fulfilling his duties as chief executive officer and managing member

of the LLC and [that] the business was operational.” ECF No. 11

PageID.511. Unbeknownst to Dhadphale and Westfall, however,

Eshelman resigned as Encompass’s registered agent in June 2015. Id.

Because Encompass did not register any new agent within the mandated
65-day period, the Secretary of State dissolved the LLC. Id. Plaintiffs

contend none of the Defendants notified them of Eshelman’s resignation

or Encompass’s dissolution. See id.
     In late 2015, Defendants became increasingly unresponsive to

Plaintiffs’ requests for updates about Encompass’s business operations.

See ECF No. 11 PageID.512. Plaintiffs assert that, by the end of 2016,

Delaney   had   entirely   stopped    responding   to   their   efforts   at

communication. Id. A that point, Plaintiffs “concluded the best business

strategy at that point would be to liquidate the LLC.” Id. Dhaphale
demanded that Delaney and Runkel return his capital contribution. Id.

According to the Complaint, Runkel repeatedly assured Dhadphale

during the summer of 2017 that the contribution would be returned but
then dragged his feet and refused to provide any specific deadline by

                                      5
which the money would be wired. Id. Runkel later told Dhadphale that

“the money could not be returned because Delaney had drained the LLC

account.” ECF No. 11 PageID.514. Plaintiffs aver Dhadphale’s capital

contribution had not been returned as of the date they filed their Second

Amended Complaint. ECF No. 11 PageID.513.

     Plaintiffs further allege that Runkel never contributed any capital

to the LLC, that Elston, at Runkel’s direction, deposited only $50,000 of

Dhadphale’s $250,000 capital contribution into Encompass’s bank

account, and that the remainder of Dhadphale’s money was sent to

accounts controlled by Delaney and Runkel directly, as well as to Elston,
and to an account controlled by an entity named Busch Development.

ECF No. 11 PageID.514. Additionally, Plaintiffs assert that Delaney

continued to draw a salary and reimburse himself for claimed expenses
from Dhadphale and Westfall’s capital contributions, and that Eshelman

made withdrawals from Encompass’s bank account. ECF No. 11

PageID.514–16.

                                DISCUSSION

     Rule 9(b) of the Federal Rules of Civil Procedure provides that “[i]n

alleging fraud or mistake, a party must state with particularity the
circumstances constituting fraud or mistake. Malice, intent, knowledge,

and other conditions of a person’s mind may be alleged generally.” Fed.

R. Civ. P. 9(b). Courts have interpreted this language to mean that a
claim for fraud typically meets Rule 9(b)’s requirements if it alleges: “(1)

                                     6
the time, place, and content of the alleged misrepresentation, (2) the

fraudulent scheme, (3) the defendant’s fraudulent intent, and (4) the

resulting injury.” In re FCA US LLC Monostable Elec. Gearshift Litig.,

280 F. Supp. 3d 975, 1003 (E.D. Mich. 2017) (internal quotations omitted)

(quoting Wall v. Mich. Rental. 952 F.3d 492, 496 (6th Cir. 2017)). At a

minimum, to meet Rule 9(b)’s particularity pleading requirements the

Sixth Circuit requires that a plaintiff “must allege the time, place and

contents of the misrepresentations upon which they relied.” Frank v.

Dana Corp., 547 F.3d 564, 570 (6th Cir. 2008) (citing Bender v. Southland

Corp., 749 F.2d 1205, 1216 (6th Cir. 1984)). Another court in this district,
for example, dismissed a claim for fraud where the plaintiff identified the

time and place of the alleged misrepresentations, but not their “specific

content.” S.E.C. v. Conaway, No. 2:05-CV-40263, 2009 WL 1606655, *2
(E.D. Mich. June 8, 2009).

     Even where a plaintiff alleges fraud in violation of state law only,

Rule 9(b)’s particularity requirement applies if the claims are asserted in

federal court. Bowlers’ Alley, Inc. v. Cincinnati Ins. Co., No. 13-13804,

2015 WL 3541905, at *3 (E.D. Mich. Apr. 30, 2015). Here, Plaintiffs

assert their claim for fraud under Michigan law, the elements of which
are: (1) the defendant made a material misrepresentation; (2) that was

false; (3) defendant made the misrepresentation knowing it was false, or

made it recklessly, without any knowledge of its truth, and as a positive
statement; (4) she made it with the intention that it should be acted upon

                                     7
by plaintiff; (5) plaintiff indeed relied upon it; and (6) plaintiff thereby

suffered injury. Harbor Thirteen Mile-20600 LLC v. Emp. Ret. Plan of

Consol. Elec. Distrib., Inc., No. 15-14066, 2016 WL 1665158, *2 (E.D.

Mich. Apr. 27, 2016) (citing Hi-Way Motor Co. v. Int’l Harvester Co., 247

N.W.2d 813, 816 (Mich. 1976)).

     Plaintiffs’   Second    Amended     Complaint     provides    detailed

allegations of Delaney’s fraud. ECF No. 11. They establish a clear

timeline of when the alleged fraud took place, beginning with Delaney’s

March 10, 2014 phone call to Dhaphale. ECF No. 11 PageID.505. The

pleading also contains the dates of various conversations between
Plaintiffs and the Defendants—both citing to specific dates and to

approximate ones, such as “the winter of 2014”—during which the

alleged misrepresentations took place. See generally ECF No. 11.
Likewise, Plaintiffs explain how the claimed misrepresentations took

place over phone and email, as well as during a meeting in Ann Arbor,

Michigan. Id. They further describe the specific contents of several of

these alleged misrepresentations by Delaney, including, among others:
         Delaney’s representation that “he was interested in opening a
          business that would specialize in handling pharmaceutical
          returns.” ECF No. 11 PageID.505.
         Delaney’s assertion that he was committed to managing the
          LLC. ECF No. 11 PageID.506.
         Delaney’s representation that Runkel was interested in
          investing in Encompass. ECF No. 11 PageID507.
         Representations in late 2014 and early 2015 by Delaney and
                                     8
           Runkel that Runkel was willing and able to provide a capital
           contribution to the business of at least $500,000. ECF No. 11
           PageID.507.
         Misrepresentations, made orally and in writing in the
          operating agreement, that Runkel would make a capital
          contribution of $500,000. ECF No. 11 PageID.508.
         Delaney’s claim that Elston would hold Dhadphale’s $250,000
          capital contribution in escrow until the operating agreement
          was executed, the LLC formed, and the LLC bank account
          opened. ECF No. 11 PageID.509.
         Defendants’ assertions that Plaintiffs’ capital contributions
          would be used only for the LLC’s business operations. See
          ECF No. 11 PageID.516.
         Delaney’s emails representing that he was fulfilling his duties
          as chief executive officer and that the business was
          operational. ECF No. 11 PageID.510–11.

     As pointed out by Delaney in his motion to dismiss, some of these

alleged misrepresentations indeed involve a promise of future action. He

correctly asserts that “an action for fraud must be predicated upon a false

statement relating to a past or existing fact; promises regarding the

future are contractual and do not support a claim for fraud.” Bennett v.

MIS Corp., 607 F.3d 1076, 1100 (6th Cir. 2010) (citing Hi-Way Motor Co.,

247 N.W.2d at 815); Bye v. Nationwide Mut. Ins. Co., 733 F. Supp. 2d 805,

820 (E.D. Mich. 2010) (“[F]raud cannot be predicated upon statements

promissory in their nature and relating to future actions, nor upon the
mere failure to perform a promise.”). But Michigan courts have carved

out a bad-faith exception to this prohibition on promissory statements

serving as a basis for fraud liability. The Court considers that exception
                                    9
applicable here.

     Under     the     bad-faith   exception,     a   claim   for   “fraudulent

misrepresentation may be based upon a promise made in bad faith

without intention of performance.” Travis v. ADT Sec. Services, Inc., 884

F. Supp. 2d 629, 640 (E.D. Mich. 2012) (quoting Hi-Way Motor Co., 247

N.W.2d    at   816).    Put   another      way,   under   Michigan     law,   a

misrepresentation generally must be a statement of fact, not a future

promise, to form the basis for fraud liability, “unless it is a future promise

made in bad faith and without a present intention to perform.” Wilson v.

Kiss, 751 F. Supp. 1249, 1256 (E.D. Mich. 1990). The allegations of
fraudulent misrepresentation in Plaintiffs’ Second Amended Complaint

that could be characterized as promissory in nature fit easily within this

bad-faith exception because Plaintiffs plausibly allege that Delaney
never had any intention of acting on his promises at the time he made

them. For example, Plaintiffs assert that, on February 2, 2015, at

Delaney’s instruction, Dhadphale wired his $250,000 capital contribution

to Elston. ECF No. 11 PageID.509. They further claim, “Delaney

represented to Dhadphale that Elston would hold the funds in escrow

until the operating agreement was executed, the LLC formed, and the
LLC bank account was opened” and then deposit the funds into the LLC’s

account. See id. Even though Eshelman opened a bank account for the

LLC sometime in March 2015, approximately one month after Dhadphale
wired his contribution, only $50,000 of Dhadphale’s contribution was

                                      10
ever transferred to that account. ECF No. 11 PageID.510, 514. From

these and other allegations the Court can reasonably infer that Delaney

knew, at the time Delaney told Dhadphale his funds would be hold in

escrow, that they would not be. Likewise, it is reasonable to infer from

Plaintiffs’ allegations about how Delaney “continued to highlight . . . his

willingness to operate the business” in late 2014 and early 2015 and

“intentionally le[d] [Plaintiffs] to believe that Delaney was fulfilling his

duties as chief executive officer . . . and [that] the business was

operational” even though the business actually “was never operational”

that Delaney had no intention of fulfilling his promise to manage
Encompass. ECF No. 11 PageID.507, 511; see Courtright v. City of Battle

Creek, 839 F.3d 513, 518 (6th Cir. 2016) (“In reviewing the motion to

dismiss, we . . . draw all reasonable inferences in favor of the plaintiff.”).
Accordingly,    the   Court    finds    that   these   and   other    alleged

misrepresentations Delaney made about actions he would take in the

future implicate Michigan’s bad-faith exception and may therefore serve

as the basis for Plaintiffs’ fraud claim.

     Delaney next contends that Plaintiffs’ fraud claim should be

dismissed under Rule 12(b)(6) because Plaintiffs fail to adequately allege
that their reliance on his claimed misrepresentations was reasonable.

Having examined the Second Amended Complaint, the Court finds that

Plaintiffs allege several times that they “were justified and reasonable in
relying” on Delaney’s representations. Further, accepting the well-pled

                                       11
factual allegations as true and drawing all reasonable inferences in

Plaintiffs’ favor, the Court concludes that Plaintiffs’ reliance on Delaney’s

representations appears reasonable. Lastly, the integration clause in the

operating agreement, which Delaney argues precludes reasonable

reliance on his oral statements, in no way bars such a finding.

     Consideration of a motion to dismiss under Rule 12(b)(6) is confined

to the pleadings. Jones v. City of Cincinnati, 521 F.3d 555, 562 (6th Cir.

2008). In evaluating a motion to dismiss under Rule 12(b)(6), courts

“must construe the complaint in the light most favorable to the plaintiff,

accept all well-pled factual allegations as true and determine whether
the plaintiff undoubtedly can prove no set of facts consistent with their

allegations that would entitle them to relief.” League of United Latin Am.

Citizens v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007) (citing Kottmyer v.
Maas, 436 F.3d 684, 688 (6th Cir. 2006)). Though this standard is liberal,

it requires a plaintiff to provide “more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action” in support of her

grounds for entitlement to relief. Albrecht v. Treon, 617 F.3d 890, 893

(6th Cir. 2010) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555

(2007)). Under Ashcroft v. Iqbal, the plaintiff must also plead “factual
content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” 556 U.S. 662, 678 (2009)

(citation omitted). A plaintiff falls short if she pleads facts “merely
consistent with a defendant’s liability” or if the alleged facts do not

                                     12
“permit the court to infer more than the mere possibility of misconduct.”

Albrecht, 617 F.3d at 893 (quoting Iqbal, 556 U.S. at 678–679).

     As     described   above,   to    state     a    claim   for   fraudulent

misrepresentation under Michigan law, a plaintiff must have reasonably

relied on the false representation. Foreman v. Foreman, 701 N.W.2d 167,

175 (Mich. Ct. App. 2005). The general rule is that “[t]here can be no

fraud where a person has the means to determine that a representation

is not true.” Bushman v. Am. Title Co. of Washtenaw, 101 F. Supp. 3d

714, 718 (E.D. Mich. 2015) (quoting Cummins v. Robinson Twp., 770

N.W.2d 421, 535 (Mich. Ct. App.)). The Michigan Court of Appeals has
explained that this “rule is only applied when the plaintiffs were either

presented with the information and chose to ignore it or had some other

indication that further inquiry was needed.” Mercantile Bank of Mich. v.
CLMIA, LLC, No. 316777, 2015 WL 630259, *5 (Mich. Ct. App. Feb. 12,

2015) (quoting Alfieri v. Bertorelli, 813 N.W.2d 722, 776 (Mich. Ct. App.

2012)). Put another way, reliance on a false statement will generally be

deemed unreasonable only “when the fraud victim has information on his

own that establishes the falsity of the representation.” Arrowood Indem.

Co. v. City of Warren, No. 13-13938, 2015 WL 58679, *7 (E.D. Mich. Jan.
5, 2015) (citing Montgomery Ward & Co. v. Williams, 47 N.W.2d 607, 611

(Mich. 1951)).

     To apply these rules, the Court first finds that Plaintiffs have
expressly    pled   that    their     reliance       on   Delaney’s    alleged

                                      13
misrepresentations was reasonable. They assert, twice, that they “were

justified and reasonable in relying upon Delaney to accurately represent

the administrative and financial state of the LLC.” ECF No. 11

PageID.523, 528. Plaintiffs elsewhere allege facts that support an

inference that they were reasonable in relying on Delaney’s statements,

for example, their allegation that, “Based on Delaney’s representations

about his experience and Runkel’s representation about his willingness

and ability to contribute [ ] $500,000 to the business venture, Dhadphale

and Westfall agreed to go forward with forming an LLC.” ECF No. 11

PageID.507. Based on the allegations in the Complaint, Plaintiffs knew
of no information—at least not until years after the alleged fraudulent

scheme began—that would reasonably have established that any of

Delaney’s representations were untrue. The Court thus finds that
Plaintiffs have sufficiently alleged that their reliance on Delaney’s

statements was reasonable.

     Delaney next contends that, because his alleged misrepresentations

were made orally, outside Encompass’s operating agreement, Plaintiffs’

reliance on those misrepresentations could not be reasonable.

Specifically, he refers to the operating agreement’s integration clause,
which states:

     This Operating Agreement supersedes all agreements
     previously made between the parties relating to its subject
     matter. There are no other understandings or agreements
     between them. It contains the entire agreement of the parties.

                                   14
     It may not be changed orally but only by an agreement in
     writing signed by the party against whom enforcement of any
     waiver, change, modification, extension or discharge is
     sought.
ECF No. 11-2 PageID.553. Based on the language, which expresses the

primacy of the parties’ written operating agreement, Delaney contends

Plaintiffs could not have reasonably relied on any representations

outside the written agreement, including any oral representations he

made to them. See ECF No. 14 PageID.633–34 (Def.’s Mot. to Dismiss).

Applying Michigan law on reasonable reliance, this argument must fail.

First, Michigan courts “have not adopted a per se rule making reliance on

prior statements unreasonable after a contract containing a merger

clause is signed.” Diamond Comput. Sys., Inc. v. SBC Comm., Inc., 424

F. Supp. 2d 970, 985 (E.D. Mich. 2006). More fundamentally, a plaintiffs’
reliance on an oral statement outside of a written contract between the

parties is only deemed de facto unreasonable under Michigan law “if this

oral representation is ‘contradicted by a written contract between the
parties or otherwise conflict[s] with a written document that is readily

available to the plaintiff.’” Miller v. CVS Pharm., Inc., 779 F. Supp. 2d

683, 689 (E.D. Mich. 2011) (quoting Chimko v. Shermeta, No. 264845,

2006 WL 2060417, *3 (Mich. Ct. App. Jul. 25, 2006) (unpublished) (per

curiam)). Here, Plaintiffs are not arguing that Delaney’s alleged

misrepresentations prior to execution of the operating agreement

conflicted with the agreement or somehow altered its terms. To the


                                   15
contrary, Plaintiffs assert that Delaney’s oral misrepresentations

induced them to sign the operating agreement in the first place. As

explained by the Michigan Court of Appeals in Jenson v. Gallagher,

“[t]here is an important distinction between (a) representations of fact

made by one party to another to induce that party to enter into a contract,

and (b) collateral agreements or understandings between two parties

that are not expressed in a written contract.” No. 312739, 2014 WL

667790, *2 (Mich. Ct. App. 2014) (per curiam). Critically, “[i]t is only the

latter that are eviscerated by a merger clause.” Id.; see UAW-GM Human

Res. Ctr. V. KSL Recreation Corp., 579 N.W.2d 411, 419 (Mich. Ct. App.
1998) (explaining that even where a contract contains a valid merger

clause, fraud relating to the merger clause or fraud that invalidates the

entire contract could vitiate the merger clause or the contract). Plaintiffs
in the instant case are arguing that Delaney’s representations enticed

them to enter into the operating agreement, not that those

representations formed any competing contract not reflected in, or

contradicted by, the operating agreement. Delaney’s argument that the

integration clause forecloses any assertion by Plaintiffs that they

reasonably relied on his oral statements is therefore without merit.




                                    16
                          CONCLUSION

     For these reasons, Defendant Joseph Delaney’s Motion to Dismiss

Plaintiffs’ Claim for Fraud is DENIED.




Dated: August 23, 2019     s/Terrence G. Berg
                           TERRENCE G. BERG
                           UNITED STATES DISTRICT JUDGE




                                 17
